[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.] JUDGMENT ENTRY.
This appeal, considered on the accelerated calendar under App.R. 11.1(E) and Loc.R. 12, is not controlling authority except as provided in S.Ct.R.Rep.Op. 2(G)(1).
We overrule the appellant's sole assignment of error upon our determination that the trial court did not abuse its discretion in granting the appellee's Civ.R. 60(B) motion for relief from the judgment entered against the appellee on a cognovit note, when the appellee demonstrated that he had sought relief within a reasonable time and that he had a meritorious defense to present if relief were granted. See Rose Chevrolet, Inc. v.Adams (1988), 36 Ohio St.3d 17, 520 N.E.2d 564, syllabus (holding that the issue of whether relief should be granted is committed to the discretion of the trial court); MadisonDesigns, Inc. v. Fifth Third Bank (May 1, 1998), Hamilton App. No. C-970181, unreported (holding that the movant is entitled to relief from judgment on a cognovit note, pursuant to Civ.R. 60[B][5], upon satisfaction of the timeliness and "meritorious defense" requirements of GTE Automatic Elec.Inc. v. ARC Industries, Inc. [1976], 47 Ohio St.2d 146,351 N.E.2d 113, paragraph two of the syllabus). We, therefore, affirm the judgment of the trial court.
Further, a certified copy of this Judgment Entry shall constitute the mandate, which shall be sent to the trial court under App.R. 27. Costs shall be taxed under App.R. 24.
DOAN, P.J., HILDEBRANDT and SHANNON, JJ.
RAYMOND E. SHANNON, retired, from the First Appellate District, sitting by assignment.
To the Clerk:
Enter upon the Journal of the Court on February 9,2000 per order of the Court.
Presiding Judge